Proxy Voting Record Meeting Date Range: 01-Jul-2014 To 30-Jun-2015 BOB EVANS FARMS, INC. Security: 096 Meeting Type: Annual Ticker: BOBE Meeting Date: 20-Aug-2014 ISIN US0967611015 Vote Deadline Date: 20-Aug-2014 Agenda SHAREHOLDER Total Ballot Shares: 284170 Last Vote Date: 30-Dec-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Sandell Group Nominees For None 1 DOUGLAS N. BENHAM 284170 0 0 0 2 CHARLES M. ELSON 284170 0 0 0 3 DAVID W. HEAD 284170 0 0 0 4 C. STEPHEN LYNN 284170 0 0 0 5 ANNELISE T. OSBORNE 284170 0 0 0 6 ARON I. SCHWARTZ 284170 0 0 0 7 MICHAEL WEINSTEIN 284170 0 0 0 8 LEE S. WIELANSKY 284170 0 0 0 2 Approval of Sandell Group's Bylaw Repeal Proposal For None 284170 0 0 0 3 Company proposal to approve amendment to Bylaws eliminating supermajority requirement For None 284170 0 0 0 4 Company proposal to amend Charter and Bylaws to eliminate supermajority requirement For None 284170 0 0 0 5 Company proposal to amend Charter and to eliminate supermajority vote to amend Article 12 For None 284170 0 0 0 6 Company proposal to amend Bylaws - Holders of at least 25% can call special meeting Against None 0 284170 0 0 7 Ratify Ernst & Young LLP as auditors For None 284170 0 0 0 8 Company proposal to approve executive compensation Against 0 284170 0 0 Page1 of 57 All Accounts DIAGEO PLC Security: 25243 Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 18-Sep-2014 ISIN US25243 Q2057 Vote Deadline Date: 10-Sep-2014 Agenda 934068657 Management Total Ballot Shares: 237400 Last Vote Date: 25-Aug-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Adopt Accounts for Past Year For None 237400 0 0 0 2 Miscellaneous Corporate Actions For None 237400 0 0 0 3 Miscellaneous Corporate Actions For None 237400 0 0 0 4 Dividends For None 237400 0 0 0 5 Election of Directors (Full Slate) For None 237400 0 0 0 6 Election of Directors (Full Slate) For None 237400 0 0 0 7 Election of Directors (Full Slate) For None 237400 0 0 0 8 Election of Directors (Full Slate) For None 237400 0 0 0 9 Election of Directors (Full Slate) For None 237400 0 0 0 10 Election of Directors (Full Slate) For None 237400 0 0 0 11 Election of Directors (Full Slate) For None 237400 0 0 0 12 Election of Directors (Full Slate) For None 237400 0 0 0 13 Election of Directors (Full Slate) For None 237400 0 0 0 14 Election of Directors (Majority Voting) For None 237400 0 0 0 15 Election of Directors (Majority Voting) For None 237400 0 0 0 16 Ratify Appointment of Independent Auditors For None 237400 0 0 0 17 Ratify Appointment of Independent Auditors For None 237400 0 0 0 18 Allot Securities For None 237400 0 0 0 19 Eliminate Pre-Emptive Rights For None 237400 0 0 0 20 Stock Repurchase Plan For None 237400 0 0 0 21 Miscellaneous Corporate Actions For None 237400 0 0 0 22 Approve Stock Compensation Plan For None 237400 0 0 0 Page2 of 57 WEATHERFORD INTERNATIONAL PLC Security: G48833100 Meeting Type: Annual Ticker: WFT Meeting Date: 24-Sep-2014 ISIN IE00BLNN3691 Vote Deadline Date: 22-Sep-2014 Agenda 934069077 Management Total Ballot Shares: 500000 Last Vote Date: 25-Aug-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 500000 0 0 0 2 Election of Directors (Majority Voting) For None 500000 0 0 0 3 Election of Directors (Majority Voting) For None 500000 0 0 0 4 Election of Directors (Majority Voting) For None 500000 0 0 0 5 Election of Directors (Majority Voting) For None 500000 0 0 0 6 Election of Directors (Majority Voting) For None 500000 0 0 0 7 Election of Directors (Majority Voting) For None 500000 0 0 0 8 Election of Directors (Majority Voting) For None 500000 0 0 0 9 Election of Directors (Majority Voting) For None 500000 0 0 0 10 Approve Remuneration of Directors and Auditors For None 500000 0 0 0 11 14A Executive Compensation For None 500000 0 0 0 12 Miscellaneous Corporate Actions For None 500000 0 0 0 Page3 of 57 ENERGY XXI (BERMUDA) LIMITED Security: G10082140 Meeting Type: Annual Ticker: EXXI Meeting Date: 04-Nov-2014 ISIN BMG100821401 Vote Deadline Date: 03-Nov-2014 Agenda 934086946 Management Total Ballot Shares: 475246 Last Vote Date: 22-Oct-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 JOHN D. SCHILLER, JR. 475246 0 0 0 2 WILLIAM COLVIN 475246 0 0 0 2 Approve Company Name Change For None 475246 0 0 0 3 Miscellaneous Corporate Actions For None 475246 0 0 0 4 14A Executive Compensation For None 0 475246 0 0 5 Ratify Appointment of Independent Auditors For None 475246 0 0 0 Page4 of 57 TOWERS WATSON & CO Security: 891894107 Meeting Type: Annual Ticker: TW Meeting Date: 13-Nov-2014 ISIN US8918941076 Vote Deadline Date: 12-Nov-2014 Agenda 934081655 Management Total Ballot Shares: 245798 Last Vote Date: 06-Oct-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 245798 0 0 0 2 Election of Directors (Majority Voting) For None 245798 0 0 0 3 Election of Directors (Majority Voting) For None 245798 0 0 0 4 Election of Directors (Majority Voting) For None 245798 0 0 0 5 Election of Directors (Majority Voting) For None 245798 0 0 0 6 Election of Directors (Majority Voting) For None 245798 0 0 0 7 Election of Directors (Majority Voting) For None 245798 0 0 0 8 Election of Directors (Majority Voting) For None 245798 0 0 0 9 Ratify Appointment of Independent Auditors For None 245798 0 0 0 10 14A Executive Compensation For None 245798 0 0 0 Page5 of 57 CISCO SYSTEMS, INC. Security: 17275 R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 20-Nov-2014 ISIN US17275 R1023 Vote Deadline Date: 19-Nov-2014 Agenda 934082215 Management Total Ballot Shares: 1000000 Last Vote Date: 02-Oct-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 1000000 0 0 0 2 Election of Directors (Majority Voting) For None 1000000 0 0 0 3 Election of Directors (Majority Voting) For None 1000000 0 0 0 4 Election of Directors (Majority Voting) For None 1000000 0 0 0 5 Election of Directors (Majority Voting) For None 1000000 0 0 0 6 Election of Directors (Majority Voting) For None 1000000 0 0 0 7 Election of Directors (Majority Voting) For None 1000000 0 0 0 8 Election of Directors (Majority Voting) For None 1000000 0 0 0 9 Election of Directors (Majority Voting) For None 1000000 0 0 0 10 Election of Directors (Majority Voting) For None 1000000 0 0 0 11 Amend Employee Stock Purchase Plan For None 1000000 0 0 0 12 14A Executive Compensation For None 1000000 0 0 0 13 Ratify Appointment of Independent Auditors For None 1000000 0 0 0 14 S/H Proposal - Political/Government Against None 0 1000000 0 0 15 S/H Proposal - Access To Proxy Against None 0 1000000 0 0 16 S/H Proposal - Political/Government Against None 0 1000000 0 0 Page6 of 57 MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 03-Dec-2014 ISIN US5949181045 Vote Deadline Date: 02-Dec-2014 Agenda 934087708 Management Total Ballot Shares: 680686 Last Vote Date: 21-Oct-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 680686 0 0 0 2 Election of Directors (Majority Voting) For None 680686 0 0 0 3 Election of Directors (Majority Voting) For None 680686 0 0 0 4 Election of Directors (Majority Voting) For None 680686 0 0 0 5 Election of Directors (Majority Voting) For None 680686 0 0 0 6 Election of Directors (Majority Voting) For None 680686 0 0 0 7 Election of Directors (Majority Voting) For None 680686 0 0 0 8 Election of Directors (Majority Voting) For None 680686 0 0 0 9 Election of Directors (Majority Voting) For None 680686 0 0 0 10 Election of Directors (Majority Voting) For None 680686 0 0 0 11 14A Executive Compensation For None 680686 0 0 0 12 Ratify Appointment of Independent Auditors For None 680686 0 0 0 13 S/H Proposal - Access To Proxy Against None 0 680686 0 0 Page7 of 57 COSTCO WHOLESALE CORPORATION Security: 22160 K105 Meeting Type: Annual Ticker: COST Meeting Date: 29-Jan-2015 ISIN US22160 K1051 Vote Deadline Date: 28-Jan-2015 Agenda 934112309 Management Total Ballot Shares: 307800 Last Vote Date: 30-Dec-2014 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 JEFFREY H. BROTMAN 307800 0 0 0 2 DANIEL J. EVANS 307800 0 0 0 3 RICHARD A. GALANTI 307800 0 0 0 4 JEFFREY S. RAIKES 307800 0 0 0 5 JAMES D. SINEGAL 307800 0 0 0 2 Ratify Appointment of Independent Auditors For None 307800 0 0 0 3 14A Executive Compensation For None 307800 0 0 0 4 Amend Stock Compensation Plan For None 307800 0 0 0 5 Approve Charter Amendment For None 307800 0 0 0 6 Approve Charter Amendment For None 307800 0 0 0 7 S/H Proposal - Corporate Governance Against None 0 307800 0 0 Page8 of 57 INTERNATIONAL GAME TECHNOLOGY Security: 459902102 Meeting Type: Special Ticker: IGT Meeting Date: 10-Feb-2015 ISIN US4599021023 Vote Deadline Date: 09-Feb-2015 Agenda 934116965 Management Total Ballot Shares: 690000 Last Vote Date: 09-Jan-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Approve Merger Agreement For None 690000 0 0 0 2 Approve Motion to Adjourn Meeting For None 690000 0 0 0 3 14A Executive Compensation For None 0 690000 0 0 Page9 of 57 QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 09-Mar-2015 ISIN US7475251036 Vote Deadline Date: 06-Mar-2015 Agenda 934118616 Management Total Ballot Shares: 536200 Last Vote Date: 25-Feb-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 536200 0 0 0 2 Election of Directors (Majority Voting) For None 536200 0 0 0 3 Election of Directors (Majority Voting) For None 536200 0 0 0 4 Election of Directors (Majority Voting) For None 536200 0 0 0 5 Election of Directors (Majority Voting) For None 536200 0 0 0 6 Election of Directors (Majority Voting) For None 536200 0 0 0 7 Election of Directors (Majority Voting) For None 536200 0 0 0 8 Election of Directors (Majority Voting) For None 536200 0 0 0 9 Election of Directors (Majority Voting) For None 536200 0 0 0 10 Election of Directors (Majority Voting) For None 536200 0 0 0 11 Election of Directors (Majority Voting) For None 536200 0 0 0 12 Election of Directors (Majority Voting) For None 536200 0 0 0 13 Election of Directors (Majority Voting) For None 536200 0 0 0 14 Election of Directors (Majority Voting) For None 536200 0 0 0 15 Election of Directors (Majority Voting) For None 536200 0 0 0 16 Ratify Appointment of Independent Auditors For None 536200 0 0 0 17 Amend Employee Stock Purchase Plan For None 536200 0 0 0 18 14A Executive Compensation For None 536200 0 0 0 Page10 of 57 APPLE INC. Security: 037833100 Meeting Type: Annual Ticker: AAPL Meeting Date: 10-Mar-2015 ISIN US0378331005 Vote Deadline Date: 09-Mar-2015 Agenda 934118983 Management Total Ballot Shares: 414000 Last Vote Date: 25-Feb-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 414000 0 0 0 2 Election of Directors (Majority Voting) For None 414000 0 0 0 3 Election of Directors (Majority Voting) For None 414000 0 0 0 4 Election of Directors (Majority Voting) For None 414000 0 0 0 5 Election of Directors (Majority Voting) For None 414000 0 0 0 6 Election of Directors (Majority Voting) For None 414000 0 0 0 7 Election of Directors (Majority Voting) For None 414000 0 0 0 8 Ratify Appointment of Independent Auditors For None 414000 0 0 0 9 14A Executive Compensation For None 414000 0 0 0 10 Amend Employee Stock Purchase Plan For None 414000 0 0 0 11 S/H Proposal - Independent Risk Committee Against None 0 414000 0 0 12 S/H Proposal - Access To Proxy Against None 0 414000 0 0 Page 11 of 5 HALLIBURTON COMPANY Security: 406216101 Meeting Type: Special Ticker: HAL Meeting Date: 27-Mar-2015 ISIN US4062161017 Vote Deadline Date: 26-Mar-2015 Agenda 934128073 Management Total Ballot Shares: 585000 Last Vote Date: 25-Feb-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Stock Conversion For None 585000 0 0 0 2 Approve Motion to Adjourn Meeting For None 585000 0 0 0 Page 12 of 57 OWENS CORNING Security: 690742101 Meeting Type: Annual Ticker: OC Meeting Date: 16-Apr-2015 ISIN US6907421019 Vote Deadline Date: 15-Apr-2015 Agenda 934137666 Management Total Ballot Shares: 390000 Last Vote Date: 17-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 JAMES J. MCMONAGLE 390000 0 0 0 2 W. HOWARD MORRIS 390000 0 0 0 3 SUZANNE P. NIMOCKS 390000 0 0 0 2 Ratify Appointment of Independent Auditors For None 390000 0 0 0 3 14A Executive Compensation For None 390000 0 0 0 Page 13 of 57 M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 21-Apr-2015 ISIN US55261F1049 Vote Deadline Date: 20-Apr-2015 Agenda 934136955 Management Total Ballot Shares: 125000 Last Vote Date: 13-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 BRENT D. BAIRD 125000 0 0 0 2 C. ANGELA BONTEMPO 125000 0 0 0 3 ROBERT T. BRADY 125000 0 0 0 4 T.J. CUNNINGHAM III 125000 0 0 0 5 MARK J. CZARNECKI 125000 0 0 0 6 GARY N. GEISEL 125000 0 0 0 7 JOHN D. HAWKE, JR. 125000 0 0 0 8 PATRICK W.E. HODGSON 125000 0 0 0 9 RICHARD G. KING 125000 0 0 0 10 MELINDA R. RICH 125000 0 0 0 11 ROBERT E. SADLER, JR. 125000 0 0 0 12 HERBERT L. WASHINGTON 125000 0 0 0 13 ROBERT G. WILMERS 125000 0 0 0 2 Approve Stock Compensation Plan For None 125000 0 0 0 3 14A Executive Compensation For None 125000 0 0 0 4 Ratify Appointment of Independent Auditors For None 125000 0 0 0 Page 14 of 57 ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 22-Apr-2015 ISIN USN070592100 Vote Deadline Date: 14-Apr-2015 Agenda 934142706 Management Total Ballot Shares: 256850 Last Vote Date: 17-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Approve Financial Statements, Allocation of For None 256850 0 0 0 Income, and Discharge Directors 2 Approve Financial Statements, Allocation of For None 256850 0 0 0 Income, and Discharge Directors 3 Approve Discharge of Supervisory Board For None 256850 0 0 0 4 Dividends For None 256850 0 0 0 5 Miscellaneous Corporate Actions For None 256850 0 0 0 6 Miscellaneous Corporate Actions For None 256850 0 0 0 7 Approve Option Grants For None 256850 0 0 0 8 Elect Supervisory Board Member For None 256850 0 0 0 9 Elect Supervisory Board Member For None 256850 0 0 0 10 Elect Supervisory Board Member For None 256850 0 0 0 11 Ratify Appointment of Independent Auditors For None 256850 0 0 0 12 Amend Articles/Charter to Reflect Changes in For None 256850 0 0 0 Capital 13 Authorize Co to Carry Out Rights Issues/Ltd For None 256850 0 0 0 Issuances w/o Preemptive Rights 14 Amend Articles/Charter to Reflect Changes in For None 256850 0 0 0 Capital 15 Authorize Co to Carry Out Rights Issues/Ltd For None 256850 0 0 0 Issuances w/o Preemptive Rights 16 Amend Articles/Charter to Reflect Changes in For None 256850 0 0 0 Capital 17 Amend Articles/Charter to Reflect Changes in For None 256850 0 0 0 Capital 18 Miscellaneous Corporate Actions For None 256850 0 0 0 Page 15 of 57 ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 22-Apr-2015 ISIN USN070592100 Vote Deadline Date: 14-Apr-2015 Agenda 934163940 Management Total Ballot Shares: 256850 Last Vote Date: 06-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Miscellaneous Corporate Governance For None 256850 0 0 0 2 Miscellaneous Corporate Governance For None 256850 0 0 0 3 Miscellaneous Corporate Governance For None 256850 0 0 0 4 Miscellaneous Corporate Governance For None 256850 0 0 0 5 Miscellaneous Corporate Governance For None 256850 0 0 0 6 Miscellaneous Corporate Governance For None 256850 0 0 0 7 Miscellaneous Corporate Governance For None 256850 0 0 0 8 Miscellaneous Corporate Governance For None 256850 0 0 0 9 Miscellaneous Corporate Governance For None 256850 0 0 0 10 Miscellaneous Corporate Governance For None 256850 0 0 0 11 Ratify Appointment of Independent Auditors For None 256850 0 0 0 12 Miscellaneous Corporate Governance For None 256850 0 0 0 13 Miscellaneous Corporate Governance For None 256850 0 0 0 14 Miscellaneous Corporate Governance For None 256850 0 0 0 15 Miscellaneous Corporate Governance For None 256850 0 0 0 16 Miscellaneous Corporate Governance For None 256850 0 0 0 17 Miscellaneous Corporate Governance For None 256850 0 0 0 18 Miscellaneous Corporate Governance For None 256850 0 0 0 Page 16 of 57 EATON CORPORATION PLC Security: G29183103 Meeting Type: Annual Ticker: ETN Meeting Date: 22-Apr-2015 ISIN IE00B8KQN827 Vote Deadline Date: 21-Apr-2015 Agenda 934136549 Management Total Ballot Shares: 184131 Last Vote Date: 23-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 184131 0 0 0 2 Election of Directors (Majority Voting) For None 184131 0 0 0 3 Election of Directors (Majority Voting) For None 184131 0 0 0 4 Election of Directors (Majority Voting) For None 184131 0 0 0 5 Election of Directors (Majority Voting) For None 184131 0 0 0 6 Election of Directors (Majority Voting) For None 184131 0 0 0 7 Election of Directors (Majority Voting) For None 184131 0 0 0 8 Election of Directors (Majority Voting) For None 184131 0 0 0 9 Election of Directors (Majority Voting) For None 184131 0 0 0 10 Election of Directors (Majority Voting) For None 184131 0 0 0 11 Election of Directors (Majority Voting) For None 184131 0 0 0 12 Election of Directors (Majority Voting) For None 184131 0 0 0 13 Adopt Stock Option Plan For None 184131 0 0 0 14 Ratify Appointment of Independent Auditors For None 184131 0 0 0 15 14A Executive Compensation For None 184131 0 0 0 16 Authorize Directors to Repurchase Shares For None 184131 0 0 0 Page 17 of 57 GENERAL ELECTRIC COMPANY Security: 369604103 Meeting Type: Annual Ticker: GE Meeting Date: 22-Apr-2015 ISIN US3696041033 Vote Deadline Date: 21-Apr-2015 Agenda 934135864 Management Total Ballot Shares: 1015000 Last Vote Date: 13-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 1015000 0 0 0 2 Election of Directors (Majority Voting) For None 1015000 0 0 0 3 Election of Directors (Majority Voting) For None 1015000 0 0 0 4 Election of Directors (Majority Voting) For None 1015000 0 0 0 5 Election of Directors (Majority Voting) For None 1015000 0 0 0 6 Election of Directors (Majority Voting) For None 1015000 0 0 0 7 Election of Directors (Majority Voting) For None 1015000 0 0 0 8 Election of Directors (Majority Voting) For None 1015000 0 0 0 9 Election of Directors (Majority Voting) For None 1015000 0 0 0 10 Election of Directors (Majority Voting) For None 1015000 0 0 0 11 Election of Directors (Majority Voting) For None 1015000 0 0 0 12 Election of Directors (Majority Voting) For None 1015000 0 0 0 13 Election of Directors (Majority Voting) For None 1015000 0 0 0 14 Election of Directors (Majority Voting) For None 1015000 0 0 0 15 Election of Directors (Majority Voting) For None 1015000 0 0 0 16 Election of Directors (Majority Voting) For None 1015000 0 0 0 17 14A Executive Compensation For None 1015000 0 0 0 18 Ratify Appointment of Independent Auditors For None 1015000 0 0 0 19 S/H Proposal - Adopt Cumulative Voting Against None 1015000 0 0 0 20 S/H Proposal - Corporate Governance Against None 1015000 0 0 0 21 S/H Proposal - Corporate Governance Against None 1015000 0 0 0 22 Miscellaneous Shareholder Proposal Against None 1015000 0 0 0 23 S/H Proposal - Corporate Governance Against None 1015000 0 0 0 Page 18 of 57 PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 23-Apr-2015 ISIN US7170811035 Vote Deadline Date: 22-Apr-2015 Agenda 934135927 Management Total Ballot Shares: 705808 Last Vote Date: 17-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 705808 0 0 0 2 Election of Directors (Majority Voting) For None 705808 0 0 0 3 Election of Directors (Majority Voting) For None 705808 0 0 0 4 Election of Directors (Majority Voting) For None 705808 0 0 0 5 Election of Directors (Majority Voting) For None 705808 0 0 0 6 Election of Directors (Majority Voting) For None 705808 0 0 0 7 Election of Directors (Majority Voting) For None 705808 0 0 0 8 Election of Directors (Majority Voting) For None 705808 0 0 0 9 Election of Directors (Majority Voting) For None 705808 0 0 0 10 Election of Directors (Majority Voting) For None 705808 0 0 0 11 Election of Directors (Majority Voting) For None 705808 0 0 0 12 Ratify Appointment of Independent Auditors For None 705808 0 0 0 13 14A Executive Compensation For None 705808 0 0 0 14 S/H Proposal - Political/Government Against None 705808 0 0 0 Page19 of 57 UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 27-Apr-2015 ISIN US9130171096 Vote Deadline Date: 24-Apr-2015 Agenda 934137729 Management Total Ballot Shares: 300000 Last Vote Date: 23-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 300000 0 0 0 2 Election of Directors (Majority Voting) For None 300000 0 0 0 3 Election of Directors (Majority Voting) For None 300000 0 0 0 4 Election of Directors (Majority Voting) For None 300000 0 0 0 5 Election of Directors (Majority Voting) For None 300000 0 0 0 6 Election of Directors (Majority Voting) For None 300000 0 0 0 7 Election of Directors (Majority Voting) For None 300000 0 0 0 8 Election of Directors (Majority Voting) For None 300000 0 0 0 9 Election of Directors (Majority Voting) For None 300000 0 0 0 10 Election of Directors (Majority Voting) For None 300000 0 0 0 11 Election of Directors (Majority Voting) For None 300000 0 0 0 12 Ratify Appointment of Independent Auditors For None 300000 0 0 0 13 14A Executive Compensation For None 300000 0 0 0 Page 20 of 57 METLIFE, INC. Security: 59156 R108 Meeting Type: Annual Ticker: MET Meeting Date: 28-Apr-2015 ISIN US59156 R1086 Vote Deadline Date: 27-Apr-2015 Agenda 934151402 Management Total Ballot Shares: 365000 Last Vote Date: 25-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 365000 0 0 0 2 Election of Directors (Majority Voting) For None 365000 0 0 0 3 Election of Directors (Majority Voting) For None 365000 0 0 0 4 Election of Directors (Majority Voting) For None 365000 0 0 0 5 Election of Directors (Majority Voting) For None 365000 0 0 0 6 Election of Directors (Majority Voting) For None 365000 0 0 0 7 Election of Directors (Majority Voting) For None 365000 0 0 0 8 Election of Directors (Majority Voting) For None 365000 0 0 0 9 Election of Directors (Majority Voting) For None 365000 0 0 0 10 Election of Directors (Majority Voting) For None 365000 0 0 0 11 Election of Directors (Majority Voting) For None 365000 0 0 0 12 Election of Directors (Majority Voting) For None 365000 0 0 0 13 Adopt Supermajority Requirements For None 365000 0 0 0 14 Adopt Supermajority Requirements For None 365000 0 0 0 15 Ratify Appointment of Independent Auditors For None 365000 0 0 0 16 14A Executive Compensation For None 365000 0 0 0 Page 21 of 57 EMC CORPORATION Security: 268648102 Meeting Type: Annual Ticker: EMC Meeting Date: 30-Apr-2015 ISIN US2686481027 Vote Deadline Date: 29-Apr-2015 Agenda 934146867 Management Total Ballot Shares: 615000 Last Vote Date: 23-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 615000 0 0 0 2 Election of Directors (Majority Voting) For None 615000 0 0 0 3 Election of Directors (Majority Voting) For None 615000 0 0 0 4 Election of Directors (Majority Voting) For None 615000 0 0 0 5 Election of Directors (Majority Voting) For None 615000 0 0 0 6 Election of Directors (Majority Voting) For None 615000 0 0 0 7 Election of Directors (Majority Voting) For None 615000 0 0 0 8 Election of Directors (Majority Voting) For None 615000 0 0 0 9 Election of Directors (Majority Voting) For None 615000 0 0 0 10 Election of Directors (Majority Voting) For None 615000 0 0 0 11 Election of Directors (Majority Voting) For None 615000 0 0 0 12 Election of Directors (Majority Voting) For None 615000 0 0 0 13 Ratify Appointment of Independent Auditors For None 615000 0 0 0 14 14A Executive Compensation For None 615000 0 0 0 15 Approve Stock Compensation Plan For None 615000 0 0 0 16 S/H Proposal - Establish Independent Chairman Against None 0 0 615000 0 Page 22 of 57 OCCIDENTAL PETROLEUM CORPORATION Security: 674599105 Meeting Type: Annual Ticker: OXY Meeting Date: 01-May-2015 ISIN US6745991058 Vote Deadline Date: 30-Apr-2015 Agenda 934153723 Management Total Ballot Shares: 160000 Last Vote Date: 01-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 160000 0 0 0 2 Election of Directors (Majority Voting) For None 160000 0 0 0 3 Election of Directors (Majority Voting) For None 160000 0 0 0 4 Election of Directors (Majority Voting) For None 160000 0 0 0 5 Election of Directors (Majority Voting) For None 160000 0 0 0 6 Election of Directors (Majority Voting) For None 160000 0 0 0 7 Election of Directors (Majority Voting) For None 160000 0 0 0 8 Election of Directors (Majority Voting) For None 160000 0 0 0 9 Election of Directors (Majority Voting) For None 160000 0 0 0 10 Election of Directors (Majority Voting) For None 160000 0 0 0 11 14A Executive Compensation For None 160000 0 0 0 12 Approve Stock Compensation Plan For None 160000 0 0 0 13 Ratify Appointment of Independent Auditors For None 160000 0 0 0 14 S/H Proposal - Executive Compensation Against None 0 160000 0 0 15 S/H Proposal - Access To Proxy Against None 0 160000 0 0 16 S/H Proposal - Report/Reduce Greenhouse Gas Against None 0 160000 0 0 Emissions 17 S/H Proposal - Political/Government Against None 0 160000 0 0 Page 23 of 57 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 02-May-2015 ISIN US0846701086 Vote Deadline Date: 01-May-2015 Agenda 934139292 Management Total Ballot Shares: 110 Last Vote Date: 17-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 THOMAS S. MURPHY 110 0 0 0 10 RONALD L. OLSON 110 0 0 0 11 WALTER SCOTT, JR. 110 0 0 0 12 MERYL B. WITMER 110 0 0 0 Page 24 of 57 GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 06-May-2015 ISIN US3755581036 Vote Deadline Date: 05-May-2015 Agenda 934149685 Management Total Ballot Shares: 443600 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 443600 0 0 0 2 Election of Directors (Majority Voting) For None 443600 0 0 0 3 Election of Directors (Majority Voting) For None 443600 0 0 0 4 Election of Directors (Majority Voting) For None 443600 0 0 0 5 Election of Directors (Majority Voting) For None 443600 0 0 0 6 Election of Directors (Majority Voting) For None 443600 0 0 0 7 Election of Directors (Majority Voting) For None 443600 0 0 0 8 Election of Directors (Majority Voting) For None 443600 0 0 0 9 Election of Directors (Majority Voting) For None 443600 0 0 0 10 Election of Directors (Majority Voting) For None 443600 0 0 0 11 Ratify Appointment of Independent Auditors For None 443600 0 0 0 12 Amend Employee Stock Purchase Plan For None 443600 0 0 0 13 14A Executive Compensation For None 443600 0 0 0 14 S/H Proposal - Corporate Governance Against None 0 443600 0 0 15 S/H Proposal - Establish Independent Chairman Against None 0 443600 0 0 16 S/H Proposal - Environmental Against None 0 443600 0 0 17 S/H Proposal - Human Rights Related Against None 0 443600 0 0 Page 25 of 57 IMPERVA INC Security: 45321 L100 Meeting Type: Annual Ticker: IMPV Meeting Date: 06-May-2015 ISIN US45321 L1008 Vote Deadline Date: 05-May-2015 Agenda 934157187 Management Total Ballot Shares: 55300 Last Vote Date: 01-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 GREG CLARK 55300 0 0 0 2 CHARLES GIANCARLO 55300 0 0 0 3 ALLAN TESSLER 55300 0 0 0 2 14A Executive Compensation For None 55300 0 0 0 Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 14A Executive Compensation Vote Frequency 3 Years None 0 0 55300 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 Ratify Appointment of Independent Auditors For None 55300 0 0 0 Page 26 of 57 PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 06-May-2015 ISIN US7134481081 Vote Deadline Date: 05-May-2015 Agenda 934150854 Management Total Ballot Shares: 195000 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 195000 0 0 0 2 Election of Directors (Majority Voting) For None 195000 0 0 0 3 Election of Directors (Majority Voting) For None 195000 0 0 0 4 Election of Directors (Majority Voting) For None 195000 0 0 0 5 Election of Directors (Majority Voting) For None 195000 0 0 0 6 Election of Directors (Majority Voting) For None 195000 0 0 0 7 Election of Directors (Majority Voting) For None 195000 0 0 0 8 Election of Directors (Majority Voting) For None 195000 0 0 0 9 Election of Directors (Majority Voting) For None 195000 0 0 0 10 Election of Directors (Majority Voting) For None 195000 0 0 0 11 Election of Directors (Majority Voting) For None 195000 0 0 0 12 Election of Directors (Majority Voting) For None 195000 0 0 0 13 Election of Directors (Majority Voting) For None 195000 0 0 0 14 Election of Directors (Majority Voting) For None 195000 0 0 0 15 Ratify Appointment of Independent Auditors For None 195000 0 0 0 16 14A Executive Compensation For None 195000 0 0 0 17 S/H Proposal - Environmental Against None 0 195000 0 0 18 S/H Proposal - Corporate Governance Against None 0 195000 0 0 19 S/H Proposal - Environmental Against None 0 195000 0 0 Page 27 of 57 ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 07-May-2015 ISIN BMG0450A1053 Vote Deadline Date: 06-May-2015 Agenda 934146689 Management Total Ballot Shares: 730000 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 730000 0 0 0 2 Election of Directors (Majority Voting) For None 730000 0 0 0 3 Election of Directors (Majority Voting) For None 730000 0 0 0 4 Election of Directors (Majority Voting) For None 730000 0 0 0 5 Election of Directors (Majority Voting) For None 730000 0 0 0 6 Election of Directors (Majority Voting) For None 730000 0 0 0 7 Election of Directors (Majority Voting) For None 730000 0 0 0 8 Election of Directors (Majority Voting) For None 730000 0 0 0 9 Election of Directors (Majority Voting) For None 730000 0 0 0 10 Election of Directors (Majority Voting) For None 730000 0 0 0 11 Election of Directors (Majority Voting) For None 730000 0 0 0 12 Election of Directors (Majority Voting) For None 730000 0 0 0 13 Election of Directors (Majority Voting) For None 730000 0 0 0 14 Election of Directors (Majority Voting) For None 730000 0 0 0 15 Election of Directors (Majority Voting) For None 730000 0 0 0 16 Election of Directors (Majority Voting) For None 730000 0 0 0 17 Election of Directors (Majority Voting) For None 730000 0 0 0 18 Election of Directors (Majority Voting) For None 730000 0 0 0 19 Election of Directors (Majority Voting) For None 730000 0 0 0 20 Election of Directors (Majority Voting) For None 730000 0 0 0 21 Election of Directors (Majority Voting) For None 730000 0 0 0 22 Election of Directors (Majority Voting) For None 730000 0 0 0 23 Election of Directors (Majority Voting) For None 730000 0 0 0 24 Election of Directors (Majority Voting) For None 730000 0 0 0 25 Election of Directors (Majority Voting) For None 730000 0 0 0 26 Election of Directors (Majority Voting) For None 730000 0 0 0 27 Election of Directors (Majority Voting) For None 730000 0 0 0 Page 28 of 57 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 28 Election of Directors (Majority Voting) For None 730000 0 0 0 29 Election of Directors (Majority Voting) For None 730000 0 0 0 30 Election of Directors (Majority Voting) For None 730000 0 0 0 31 Election of Directors (Majority Voting) For None 730000 0 0 0 32 Election of Directors (Majority Voting) For None 730000 0 0 0 33 Election of Directors (Majority Voting) For None 730000 0 0 0 34 Election of Directors (Majority Voting) For None 730000 0 0 0 35 Election of Directors (Majority Voting) For None 730000 0 0 0 36 Election of Directors (Majority Voting) For None 730000 0 0 0 37 Election of Directors (Majority Voting) For None 730000 0 0 0 38 Election of Directors (Majority Voting) For None 730000 0 0 0 39 Election of Directors (Majority Voting) For None 730000 0 0 0 40 Election of Directors (Majority Voting) For None 730000 0 0 0 41 Election of Directors (Majority Voting) For None 730000 0 0 0 42 Election of Directors (Majority Voting) For None 730000 0 0 0 43 Election of Directors (Majority Voting) For None 730000 0 0 0 44 Election of Directors (Majority Voting) For None 730000 0 0 0 45 Election of Directors (Majority Voting) For None 730000 0 0 0 46 Election of Directors (Majority Voting) For None 730000 0 0 0 47 Election of Directors (Majority Voting) For None 730000 0 0 0 48 Election of Directors (Majority Voting) For None 730000 0 0 0 49 Election of Directors (Majority Voting) For None 730000 0 0 0 50 Election of Directors (Majority Voting) For None 730000 0 0 0 51 Election of Directors (Majority Voting) For None 730000 0 0 0 52 Election of Directors (Majority Voting) For None 730000 0 0 0 53 Election of Directors (Majority Voting) For None 730000 0 0 0 54 Election of Directors (Majority Voting) For None 730000 0 0 0 55 Election of Directors (Majority Voting) For None 730000 0 0 0 56 Election of Directors (Majority Voting) For None 730000 0 0 0 57 Election of Directors (Majority Voting) For None 730000 0 0 0 58 Approve Stock Compensation Plan For None 730000 0 0 0 59 Ratify Appointment of Independent Auditors For None 730000 0 0 0 60 14A Executive Compensation For None 730000 0 0 0 Page29 of 57 HUNTSMAN CORPORATION Security: 447011107 Meeting Type: Annual Ticker: HUN Meeting Date: 07-May-2015 ISIN US4470111075 Vote Deadline Date: 06-May-2015 Agenda 934148099 Management Total Ballot Shares: 564553 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 PETER R. HUNTSMAN 564553 0 0 0 2 WAYNE A. REAUD 564553 0 0 0 3 ALVIN V. SHOEMAKER 564553 0 0 0 2 14A Executive Compensation For None 564553 0 0 0 3 Ratify Appointment of Independent Auditors For None 564553 0 0 0 Page 30 of 57 AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 11-May-2015 ISIN US0258161092 Vote Deadline Date: 08-May-2015 Agenda 934155587 Management Total Ballot Shares: 245000 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 245000 0 0 0 2 Election of Directors (Majority Voting) For None 245000 0 0 0 3 Election of Directors (Majority Voting) For None 245000 0 0 0 4 Election of Directors (Majority Voting) For None 245000 0 0 0 5 Election of Directors (Majority Voting) For None 245000 0 0 0 6 Election of Directors (Majority Voting) For None 245000 0 0 0 7 Election of Directors (Majority Voting) For None 245000 0 0 0 8 Election of Directors (Majority Voting) For None 245000 0 0 0 9 Election of Directors (Majority Voting) For None 245000 0 0 0 10 Election of Directors (Majority Voting) For None 245000 0 0 0 11 Election of Directors (Majority Voting) For None 245000 0 0 0 12 Election of Directors (Majority Voting) For None 245000 0 0 0 13 Ratify Appointment of Independent Auditors For None 245000 0 0 0 14 14A Executive Compensation For None 245000 0 0 0 15 S/H Proposal - Corporate Governance Against None 0 245000 0 0 16 S/H Proposal - Political/Government Against None 0 245000 0 0 17 S/H Proposal - Corporate Governance Against None 0 245000 0 0 18 S/H Proposal - Political/Government Against None 0 245000 0 0 19 S/H Proposal - Establish Independent Chairman Against None 0 245000 0 0 Page 31 of 57 SYNCHRONOSS TECHNOLOGIES, INC. Security: 87157 B103 Meeting Type: Annual Ticker: SNCR Meeting Date: 11-May-2015 ISIN US87157 B1035 Vote Deadline Date: 08-May-2015 Agenda 934175680 Management Total Ballot Shares: 365534 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 WILLIAM J. CADOGAN 365534 0 0 0 2 STEPHEN G. WALDIS 365534 0 0 0 2 Ratify Appointment of Independent Auditors For None 365534 0 0 0 3 Approve Stock Compensation Plan For None 365534 0 0 0 4 14A Executive Compensation For None 365534 0 0 0 Page 32 of 57 ANADARKO PETROLEUM CORPORATION Security: 032511107 Meeting Type: Annual Ticker: APC Meeting Date: 12-May-2015 ISIN US0325111070 Vote Deadline Date: 11-May-2015 Agenda 934157959 Management Total Ballot Shares: 140000 Last Vote Date: 06-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 140000 0 0 0 2 Election of Directors (Majority Voting) For None 140000 0 0 0 3 Election of Directors (Majority Voting) For None 140000 0 0 0 4 Election of Directors (Majority Voting) For None 140000 0 0 0 5 Election of Directors (Majority Voting) For None 140000 0 0 0 6 Election of Directors (Majority Voting) For None 140000 0 0 0 7 Election of Directors (Majority Voting) For None 140000 0 0 0 8 Election of Directors (Majority Voting) For None 140000 0 0 0 9 Election of Directors (Majority Voting) For None 140000 0 0 0 10 Election of Directors (Majority Voting) For None 140000 0 0 0 11 Ratify Appointment of Independent Auditors For None 140000 0 0 0 12 14A Executive Compensation For None 140000 0 0 0 13 S/H Proposal - Access To Proxy Against None 0 140000 0 0 14 S/H Proposal - Environmental Against None 0 140000 0 0 Page 33 of 57 EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 13-May-2015 ISIN BMG3223R1088 Vote Deadline Date: 12-May-2015 Agenda 934182926 Management Total Ballot Shares: 135000 Last Vote Date: 14-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 DOMINIC J. ADDESSO 135000 0 0 0 2 JOHN J. AMORE 135000 0 0 0 3 JOHN R. DUNNE 135000 0 0 0 4 WILLIAM F. GALTNEY, JR. 135000 0 0 0 5 GERRI LOSQUADRO 135000 0 0 0 6 ROGER M. SINGER 135000 0 0 0 7 JOSEPH V. TARANTO 135000 0 0 0 8 JOHN A. WEBER 135000 0 0 0 2 Ratify Appointment of Independent Auditors For None 135000 0 0 0 3 Amend Stock Compensation Plan For None 135000 0 0 0 4 Amend Non-Employee Director Plan For None 135000 0 0 0 5 14A Executive Compensation For None 135000 0 0 0 Page 34 of 57 APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 14-May-2015 ISIN US0374111054 Vote Deadline Date: 13-May-2015 Agenda 934171303 Management Total Ballot Shares: 301478 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 301478 0 0 0 2 Election of Directors (Majority Voting) For None 301478 0 0 0 3 Election of Directors (Majority Voting) For None 301478 0 0 0 4 Election of Directors (Majority Voting) For None 301478 0 0 0 5 Ratify Appointment of Independent Auditors For None 301478 0 0 0 6 14A Executive Compensation For None 301478 0 0 0 7 Declassify Board For None 301478 0 0 0 8 S/H Proposal - Access To Proxy For None 301478 0 0 0 Page 35 of 57 FORD MOTOR COMPANY Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 14-May-2015 ISIN US3453708600 Vote Deadline Date: 13-May-2015 Agenda 934153026 Management Total Ballot Shares: 1264063 Last Vote Date: 06-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 1264063 0 0 0 2 Election of Directors (Majority Voting) For None 1264063 0 0 0 3 Election of Directors (Majority Voting) For None 1264063 0 0 0 4 Election of Directors (Majority Voting) For None 1264063 0 0 0 5 Election of Directors (Majority Voting) For None 1264063 0 0 0 6 Election of Directors (Majority Voting) For None 1264063 0 0 0 7 Election of Directors (Majority Voting) For None 1264063 0 0 0 8 Election of Directors (Majority Voting) For None 1264063 0 0 0 9 Election of Directors (Majority Voting) For None 1264063 0 0 0 10 Election of Directors (Majority Voting) For None 1264063 0 0 0 11 Election of Directors (Majority Voting) For None 1264063 0 0 0 12 Election of Directors (Majority Voting) For None 1264063 0 0 0 13 Election of Directors (Majority Voting) For None 1264063 0 0 0 14 Election of Directors (Majority Voting) For None 1264063 0 0 0 15 Election of Directors (Majority Voting) For None 1264063 0 0 0 16 Ratify Appointment of Independent Auditors For None 1264063 0 0 0 17 14A Executive Compensation For None 1264063 0 0 0 18 S/H Proposal - Corporate Governance Against None 0 1264063 0 0 19 S/H Proposal - Corporate Governance Against None 0 1264063 0 0 Page 36 of 57 NELNET, INC. Security: 64031 N108 Meeting Type: Annual Ticker: NNI Meeting Date: 14-May-2015 ISIN US64031 N1081 Vote Deadline Date: 13-May-2015 Agenda 934162811 Management Total Ballot Shares: 525000 Last Vote Date: 07-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 525000 0 0 0 2 Election of Directors (Majority Voting) For None 525000 0 0 0 3 Election of Directors (Majority Voting) For None 525000 0 0 0 4 Election of Directors (Majority Voting) For None 525000 0 0 0 5 Election of Directors (Majority Voting) For None 525000 0 0 0 6 Election of Directors (Majority Voting) For None 525000 0 0 0 7 Election of Directors (Majority Voting) For None 525000 0 0 0 8 Election of Directors (Majority Voting) For None 525000 0 0 0 9 Election of Directors (Majority Voting) For None 525000 0 0 0 10 Ratify Appointment of Independent Auditors For None 525000 0 0 0 11 14A Executive Compensation For None 525000 0 0 0 Page 37 of 57 REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 14-May-2015 ISIN US7607591002 Vote Deadline Date: 13-May-2015 Agenda 934160691 Management Total Ballot Shares: 1037100 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 1037100 0 0 0 2 Election of Directors (Majority Voting) For None 1037100 0 0 0 3 Election of Directors (Majority Voting) For None 1037100 0 0 0 4 Election of Directors (Majority Voting) For None 1037100 0 0 0 5 Election of Directors (Majority Voting) For None 1037100 0 0 0 6 Election of Directors (Majority Voting) For None 1037100 0 0 0 7 Election of Directors (Majority Voting) For None 1037100 0 0 0 8 Election of Directors (Majority Voting) For None 1037100 0 0 0 9 Election of Directors (Majority Voting) For None 1037100 0 0 0 10 Election of Directors (Majority Voting) For None 1037100 0 0 0 11 14A Executive Compensation For None 1037100 0 0 0 12 Ratify Appointment of Independent Auditors For None 1037100 0 0 0 13 S/H Proposal - Access To Proxy None None 0 0 0 1037100 Page 38 of 57 THE DOW CHEMICAL COMPANY Security: 260543103 Meeting Type: Annual Ticker: DOW Meeting Date: 14-May-2015 ISIN US2605431038 Vote Deadline Date: 13-May-2015 Agenda 934157264 Management Total Ballot Shares: 76300 Last Vote Date: 31-Mar-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 76300 0 0 0 2 Election of Directors (Majority Voting) For None 76300 0 0 0 3 Election of Directors (Majority Voting) For None 76300 0 0 0 4 Election of Directors (Majority Voting) For None 76300 0 0 0 5 Election of Directors (Majority Voting) For None 76300 0 0 0 6 Election of Directors (Majority Voting) For None 76300 0 0 0 7 Election of Directors (Majority Voting) For None 76300 0 0 0 8 Election of Directors (Majority Voting) For None 76300 0 0 0 9 Election of Directors (Majority Voting) For None 76300 0 0 0 10 Election of Directors (Majority Voting) For None 76300 0 0 0 11 Election of Directors (Majority Voting) For None 76300 0 0 0 12 Election of Directors (Majority Voting) For None 76300 0 0 0 13 Election of Directors (Majority Voting) For None 76300 0 0 0 14 Ratify Appointment of Independent Auditors For None 76300 0 0 0 15 14A Executive Compensation For None 76300 0 0 0 16 S/H Proposal - Corporate Governance Against None 0 76300 0 0 Page39 of 57 ENSCO PLC Security: G3157S106 Meeting Type: Annual Ticker: ESV Meeting Date: 18-May-2015 ISIN GB00B4VLR192 Vote Deadline Date: 15-May-2015 Agenda 934170464 Management Total Ballot Shares: 420000 Last Vote Date: 07-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 420000 0 0 0 2 Election of Directors (Majority Voting) For None 420000 0 0 0 3 Election of Directors (Majority Voting) For None 420000 0 0 0 4 Election of Directors (Majority Voting) For None 420000 0 0 0 5 Election of Directors (Majority Voting) For None 420000 0 0 0 6 Election of Directors (Majority Voting) For None 420000 0 0 0 7 Election of Directors (Majority Voting) For None 420000 0 0 0 8 Election of Directors (Majority Voting) For None 420000 0 0 0 9 Election of Directors (Majority Voting) For None 420000 0 0 0 10 Allot Securities For None 420000 0 0 0 11 Ratify Appointment of Independent Auditors For None 420000 0 0 0 12 Ratify Appointment of Independent Auditors For None 420000 0 0 0 13 Approve Remuneration of Directors and Auditors For None 420000 0 0 0 14 Amend Stock Compensation Plan For None 420000 0 0 0 15 Amend Cash/Stock Bonus Plan For None 420000 0 0 0 16 14A Executive Compensation For None 420000 0 0 0 17 14A Executive Compensation For None 420000 0 0 0 18 Receive Directors' Report For None 420000 0 0 0 19 Eliminate Pre-Emptive Rights For None 420000 0 0 0 Page 40 of 57 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 19-May-2015 ISIN US46625H1005 Vote Deadline Date: 18-May-2015 Agenda 934169916 Management Total Ballot Shares: 360000 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 360000 0 0 0 2 Election of Directors (Majority Voting) For None 360000 0 0 0 3 Election of Directors (Majority Voting) For None 360000 0 0 0 4 Election of Directors (Majority Voting) For None 360000 0 0 0 5 Election of Directors (Majority Voting) For None 360000 0 0 0 6 Election of Directors (Majority Voting) For None 360000 0 0 0 7 Election of Directors (Majority Voting) For None 360000 0 0 0 8 Election of Directors (Majority Voting) For None 360000 0 0 0 9 Election of Directors (Majority Voting) For None 360000 0 0 0 10 Election of Directors (Majority Voting) For None 360000 0 0 0 11 Election of Directors (Majority Voting) For None 360000 0 0 0 12 14A Executive Compensation For None 360000 0 0 0 13 Ratify Appointment of Independent Auditors For None 360000 0 0 0 14 Amend Stock Compensation Plan For None 360000 0 0 0 15 S/H Proposal - Establish Independent Chairman Against None 0 360000 0 0 16 S/H Proposal - Political/Government Against None 0 360000 0 0 17 S/H Proposal - Corporate Governance Against None 0 360000 0 0 18 S/H Proposal - Corporate Governance Against None 0 360000 0 0 19 S/H Proposal - Executive Compensation Against None 0 360000 0 0 20 S/H Proposal - Executive Compensation Against None 0 360000 0 0 Page 41 of 57 HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 20-May-2015 ISIN US4062161017 Vote Deadline Date: 19-May-2015 Agenda 934172658 Management Total Ballot Shares: 585000 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 585000 0 0 0 2 Election of Directors (Majority Voting) For None 585000 0 0 0 3 Election of Directors (Majority Voting) For None 585000 0 0 0 4 Election of Directors (Majority Voting) For None 585000 0 0 0 5 Election of Directors (Majority Voting) For None 585000 0 0 0 6 Election of Directors (Majority Voting) For None 585000 0 0 0 7 Election of Directors (Majority Voting) For None 585000 0 0 0 8 Election of Directors (Majority Voting) For None 585000 0 0 0 9 Election of Directors (Majority Voting) For None 585000 0 0 0 10 Election of Directors (Majority Voting) For None 585000 0 0 0 11 Election of Directors (Majority Voting) For None 585000 0 0 0 12 Election of Directors (Majority Voting) For None 585000 0 0 0 13 Ratify Appointment of Independent Auditors For None 585000 0 0 0 14 14A Executive Compensation For None 585000 0 0 0 15 Amend Stock Compensation Plan For None 585000 0 0 0 16 Amend Employee Stock Purchase Plan For None 585000 0 0 0 Page 42 of 57 CEMPRA, INC. Security: 15130 J109 Meeting Type: Annual Ticker: CEMP Meeting Date: 21-May-2015 ISIN US15130 J1097 Vote Deadline Date: 20-May-2015 Agenda 934198967 Management Total Ballot Shares: 170000 Last Vote Date: 27-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 MICHAEL R. DOUGHERTY 170000 0 0 0 2 P. FERNANDES, PH.D. 170000 0 0 0 3 DAVID GILL 170000 0 0 0 2 Amend Stock Compensation Plan For None 170000 0 0 0 3 Ratify Appointment of Independent Auditors For None 170000 0 0 0 Page 43 of 57 INTEL CORPORATION Security: 458140100 Meeting Type: Annual Ticker: INTC Meeting Date: 21-May-2015 ISIN US4581401001 Vote Deadline Date: 20-May-2015 Agenda 934160766 Management Total Ballot Shares: 833700 Last Vote Date: 09-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 833700 0 0 0 2 Election of Directors (Majority Voting) For None 833700 0 0 0 3 Election of Directors (Majority Voting) For None 833700 0 0 0 4 Election of Directors (Majority Voting) For None 833700 0 0 0 5 Election of Directors (Majority Voting) For None 833700 0 0 0 6 Election of Directors (Majority Voting) For None 833700 0 0 0 7 Election of Directors (Majority Voting) For None 833700 0 0 0 8 Election of Directors (Majority Voting) For None 833700 0 0 0 9 Election of Directors (Majority Voting) For None 833700 0 0 0 10 Election of Directors (Majority Voting) For None 833700 0 0 0 11 Election of Directors (Majority Voting) For None 833700 0 0 0 12 Ratify Appointment of Independent Auditors For None 833700 0 0 0 13 14A Executive Compensation For None 833700 0 0 0 14 Amend Stock Compensation Plan For None 833700 0 0 0 15 Adopt Employee Stock Purchase Plan For None 833700 0 0 0 16 S/H Proposal - Corporate Governance Against None 0 833700 0 0 17 S/H Proposal - Establish Independent Chairman Against None 0 833700 0 0 18 S/H Proposal - Corporate Governance Against None 0 833700 0 0 Page 44 of 57 ULTRA PETROLEUM CORP. Security: 903914109 Meeting Type: Annual Ticker: UPL Meeting Date: 21-May-2015 ISIN CA9039141093 Vote Deadline Date: 18-May-2015 Agenda 934171480 Management Total Ballot Shares: 803803 Last Vote Date: 22-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 803803 0 0 0 2 Election of Directors (Majority Voting) For None 803803 0 0 0 3 Election of Directors (Majority Voting) For None 803803 0 0 0 4 Election of Directors (Majority Voting) For None 803803 0 0 0 5 Election of Directors (Majority Voting) For None 803803 0 0 0 6 Ratify Appointment of Independent Auditors For None 803803 0 0 0 7 14A Executive Compensation For None 803803 0 0 0 8 S/H Proposal - Corporate Governance Against None 0 803803 0 0 Page 45 of 57 CAMECO CORPORATION Security: 13321L108 Meeting Type: Annual Ticker: CCJ Meeting Date: 22-May-2015 ISIN CA13321L1085 Vote Deadline Date: 19-May-2015 Agenda 934171884 Management Total Ballot Shares: 1372819 Last Vote Date: 10-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Miscellaneous Corporate Actions Against None 0 0 1372819 0 2 Election of Directors (Majority Voting) For None 1 IAN BRUCE 1372819 0 0 0 2 DANIEL CAMUS 1372819 0 0 0 3 JOHN CLAPPISON 1372819 0 0 0 4 JAMES CURTISS 1372819 0 0 0 5 DONALD DERANGER 1372819 0 0 0 6 CATHERINE GIGNAC 1372819 0 0 0 7 TIM GITZEL 1372819 0 0 0 8 JAMES GOWANS 1372819 0 0 0 9 NANCY HOPKINS 1372819 0 0 0 10 ANNE MCLELLAN 1372819 0 0 0 11 NEIL MCMILLAN 1372819 0 0 0 3 Ratify Appointment of Independent Auditors For None 1372819 0 0 0 4 14A Executive Compensation For None 1372819 0 0 0 Page 46 of 57 MERCK & CO., INC. Security: 58933 Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 26-May-2015 ISIN US58933 Y1055 Vote Deadline Date: 22-May-2015 Agenda 934177393 Management Total Ballot Shares: 427191 Last Vote Date: 14-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 427191 0 0 0 2 Election of Directors (Majority Voting) For None 427191 0 0 0 3 Election of Directors (Majority Voting) For None 427191 0 0 0 4 Election of Directors (Majority Voting) For None 427191 0 0 0 5 Election of Directors (Majority Voting) For None 427191 0 0 0 6 Election of Directors (Majority Voting) For None 427191 0 0 0 7 Election of Directors (Majority Voting) For None 427191 0 0 0 8 Election of Directors (Majority Voting) For None 427191 0 0 0 9 Election of Directors (Majority Voting) For None 427191 0 0 0 10 Election of Directors (Majority Voting) For None 427191 0 0 0 11 Election of Directors (Majority Voting) For None 427191 0 0 0 12 Election of Directors (Majority Voting) For None 427191 0 0 0 13 14A Executive Compensation For None 427191 0 0 0 14 Ratify Appointment of Independent Auditors For None 427191 0 0 0 15 Amend Stock Compensation Plan For None 427191 0 0 0 16 Amend Stock Compensation Plan For None 427191 0 0 0 17 S/H Proposal - Corporate Governance Against None 0 427191 0 0 18 S/H Proposal - Executive Compensation Against None 0 427191 0 0 Page 47 of 57 FCB FINANCIAL HOLDINGS, INC. Security: 30255 G103 Meeting Type: Annual Ticker: FCB Meeting Date: 27-May-2015 ISIN US30255 G1031 Vote Deadline Date: 26-May-2015 Agenda 934180895 Management Total Ballot Shares: 668800 Last Vote Date: 10-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 KENT S. ELLERT 668800 0 0 0 2 HOWARD R. CURD 668800 0 0 0 3 GERALD LUTERMAN 668800 0 0 0 4 PAUL ANTHONY NOVELLY 668800 0 0 0 2 Ratify Appointment of Independent Auditors For None 668800 0 0 0 3 Approve Stock Compensation Plan For None 668800 0 0 0 Page 48 of 57 REPROS THERAPEUTICS INC. Security: 76028 H209 Meeting Type: Annual Ticker: RPRX Meeting Date: 28-May-2015 ISIN US76028 H2094 Vote Deadline Date: 27-May-2015 Agenda 934190517 Management Total Ballot Shares: 508375 Last Vote Date: 16-Apr-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 JOSEPH S. PODOLSKI 508375 0 0 0 2 DANIEL F. CAIN 508375 0 0 0 3 NOLA MASTERSON, M.S. 508375 0 0 0 4 SAIRA RAMASASTRY 508375 0 0 0 5 MICHAEL SUESSERMAN 508375 0 0 0 6 M.G. WYLLIE, PH.D, DSC. 508375 0 0 0 2 Ratify Appointment of Independent Auditors For None 508375 0 0 0 3 14A Executive Compensation For None 508375 0 0 0 Page49 of 57 PARATEK PHARMACEUTICALS, INC. Security: 699374302 Meeting Type: Annual Ticker: PRTK Meeting Date: 09-Jun-2015 ISIN US6993743029 Vote Deadline Date: 08-Jun-2015 Agenda 934206916 Management Total Ballot Shares: 89735 Last Vote Date: 04-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For For 1 RICHARD LIM 89735 0 0 0 2 JEFFREY STEIN, PH.D. 89735 0 0 0 2 Approve Stock Compensation Plan For For 89735 0 0 0 3 Ratify Appointment of Independent Auditors For For 89735 0 0 0 4 Transact Other Business None For 89735 0 0 0 Page 50 of 57 TARGET CORPORATION Security: 87612 E106 Meeting Type: Annual Ticker: TGT Meeting Date: 10-Jun-2015 ISIN US87612 E1064 Vote Deadline Date: 09-Jun-2015 Agenda 934206435 Management Total Ballot Shares: 216300 Last Vote Date: 06-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 216300 0 0 0 2 Election of Directors (Majority Voting) For None 216300 0 0 0 3 Election of Directors (Majority Voting) For None 216300 0 0 0 4 Election of Directors (Majority Voting) For None 216300 0 0 0 5 Election of Directors (Majority Voting) For None 216300 0 0 0 6 Election of Directors (Majority Voting) For None 216300 0 0 0 7 Election of Directors (Majority Voting) For None 216300 0 0 0 8 Election of Directors (Majority Voting) For None 216300 0 0 0 9 Election of Directors (Majority Voting) For None 216300 0 0 0 10 Election of Directors (Majority Voting) For None 216300 0 0 0 11 Ratify Appointment of Independent Auditors For None 216300 0 0 0 12 14A Executive Compensation For None 216300 0 0 0 13 Amend Stock Compensation Plan For None 216300 0 0 0 14 S/H Proposal - Establish Independent Chairman Against None 0 216300 0 0 15 S/H Proposal - Create a Non-Discriminatory Against None 0 216300 0 0 Sexual Orientation Policy Page 51 of 57 THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 11-Jun-2015 ISIN US8725401090 Vote Deadline Date: 10-Jun-2015 Agenda 934208908 Management Total Ballot Shares: 1244668 Last Vote Date: 06-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For None 1244668 0 0 0 2 Election of Directors (Majority Voting) For None 1244668 0 0 0 3 Election of Directors (Majority Voting) For None 1244668 0 0 0 4 Election of Directors (Majority Voting) For None 1244668 0 0 0 5 Election of Directors (Majority Voting) For None 1244668 0 0 0 6 Election of Directors (Majority Voting) For None 1244668 0 0 0 7 Election of Directors (Majority Voting) For None 1244668 0 0 0 8 Election of Directors (Majority Voting) For None 1244668 0 0 0 9 Election of Directors (Majority Voting) For None 1244668 0 0 0 10 Election of Directors (Majority Voting) For None 1244668 0 0 0 11 Ratify Appointment of Independent Auditors For None 1244668 0 0 0 12 14A Executive Compensation For None 1244668 0 0 0 Page 52 of 57 APPLIED DNA SCIENCES, INC. Security: 03815 U201 Meeting Type: Annual Ticker: APDN Meeting Date: 16-Jun-2015 ISIN US03815 U2015 Vote Deadline Date: 15-Jun-2015 Agenda 934212111 Management Total Ballot Shares: 1175000 Last Vote Date: 11-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 JAMES A. HAYWARD 1175000 0 0 0 2 JOHN BITZER, III 1175000 0 0 0 3 JOSEPH D. CECCOLI 1175000 0 0 0 4 CHARLES RYAN 1175000 0 0 0 5 YACOV SHAMASH 1175000 0 0 0 6 SANFORD R. SIMON 1175000 0 0 0 2 Amend Stock Compensation Plan For None 1175000 0 0 0 3 Ratify Appointment of Independent Auditors For None 1175000 0 0 0 Page 53 of 57 INTRA-CELLULAR THERAPIES INC Security: 46116 X101 Meeting Type: Annual Ticker: ITCI Meeting Date: 16-Jun-2015 ISIN US46116 X1019 Vote Deadline Date: 15-Jun-2015 Agenda 934212717 Management Total Ballot Shares: 265142 Last Vote Date: 11-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 CHRISTOPHER ALAFI, PH.D 265142 0 0 0 2 JOEL S. MARCUS 265142 0 0 0 2 Amend Stock Compensation Plan For None 265142 0 0 0 3 Ratify Appointment of Independent Auditors For None 265142 0 0 0 Page 54 of 57 AON PLC Security: G0408V102 Meeting Type: Annual Ticker: AON Meeting Date: 17-Jun-2015 ISIN GB00B5BT0K07 Vote Deadline Date: 16-Jun-2015 Agenda 934213997 Management Total Ballot Shares: 293492 Last Vote Date: 04-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors (Full Slate) For None 293492 0 0 0 2 Election of Directors (Full Slate) For None 293492 0 0 0 3 Election of Directors (Full Slate) For None 293492 0 0 0 4 Election of Directors (Full Slate) For None 293492 0 0 0 5 Election of Directors (Full Slate) For None 293492 0 0 0 6 Election of Directors (Full Slate) For None 293492 0 0 0 7 Election of Directors (Full Slate) For None 293492 0 0 0 8 Election of Directors (Full Slate) For None 293492 0 0 0 9 Election of Directors (Full Slate) For None 293492 0 0 0 10 Election of Directors (Full Slate) For None 293492 0 0 0 11 Election of Directors (Full Slate) For None 293492 0 0 0 12 Receive Directors' Report For None 293492 0 0 0 13 Ratify Appointment of Independent Auditors For None 293492 0 0 0 14 Ratify Appointment of Independent Auditors For None 293492 0 0 0 15 Approve Remuneration of Directors and Auditors For None 293492 0 0 0 16 14A Executive Compensation For None 293492 0 0 0 17 14A Executive Compensation For None 293492 0 0 0 18 Stock Repurchase Plan For None 293492 0 0 0 19 Allot Securities For None 293492 0 0 0 20 Eliminate Pre-Emptive Rights For None 293492 0 0 0 21 Miscellaneous Corporate Actions For None 293492 0 0 0 Page 55 of 57 CELGENE CORPORATION Security: 151020104 Meeting Type: Annual Ticker: CELG Meeting Date: 17-Jun-2015 ISIN US1510201049 Vote Deadline Date: 16-Jun-2015 Agenda 934208489 Management Total Ballot Shares: 200000 Last Vote Date: 04-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 ROBERT J. HUGIN 200000 0 0 0 2 R.W. BARKER, D. PHIL. 200000 0 0 0 3 MICHAEL W. BONNEY 200000 0 0 0 4 MICHAEL D. CASEY 200000 0 0 0 5 CARRIE S. COX 200000 0 0 0 6 MICHAEL A. FRIEDMAN, MD 200000 0 0 0 7 GILLA S. KAPLAN, PH.D. 200000 0 0 0 8 JAMES J. LOUGHLIN 200000 0 0 0 9 ERNEST MARIO, PH.D. 200000 0 0 0 2 Ratify Appointment of Independent Auditors For None 200000 0 0 0 3 Approve Stock Compensation Plan For None 200000 0 0 0 4 14A Executive Compensation For None 200000 0 0 0 5 S/H Proposal - Corporate Governance Against None 0 200000 0 0 Page 56 of 57 VERINT SYSTEMS INC. Security: 92343 X100 Meeting Type: Annual Ticker: VRNT Meeting Date: 25-Jun-2015 ISIN US92343 X1000 Vote Deadline Date: 24-Jun-2015 Agenda 934224825 Management Total Ballot Shares: 87600 Last Vote Date: 15-May-2015 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 Election of Directors For None 1 DAN BODNER 87600 0 0 0 2 VICTOR DEMARINES 87600 0 0 0 3 JOHN EGAN 87600 0 0 0 4 LARRY MYERS 87600 0 0 0 5 RICHARD NOTTENBURG 87600 0 0 0 6 HOWARD SAFIR 87600 0 0 0 7 EARL SHANKS 87600 0 0 0 2 Ratify Appointment of Independent Auditors For None 87600 0 0 0 3 Approve Stock Compensation Plan For None 87600 0 0 0 4 14A Executive Compensation For None 87600 0 0 0 Page 57 of 57 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Jeffrey W. Priest Jeffrey W. Priest, President & Chief Executive Officer (Principal Executive Officer) Date August 10, 2015 *Print name and title of each signing officer under his or her signature
